12 So. 3d 919 (2009)
Brad Michael CRAWFORD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-485.
District Court of Appeal of Florida, First District.
July 13, 2009.
Nancy A. Daniels, Public Defender, and Alice B. Copek, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Carolyn M. Snurkowski, Assistant Deputy Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In light of the insufficiency of the evidence presented by the prosecution to prove the commission of the two counts of grand theft of which the appellant was convicted, these convictions are reversed and this case is remanded to the trial court with directions that the appellant be discharged. See Martin v. State, 379 So. 2d 179 (Fla. 1st DCA 1980).
HAWKES, C.J., ALLEN, and CLARK, JJ., concur.